Citation Nr: 1530617	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability. 

2.  Entitlement to service connection for right elbow disability.

3.  Entitlement to service connection for right thumb disability. 

4.  Entitlement to service connection for left thumb disability. 

5.  Entitlement to service connection for chest/rib disability. 

6.  Entitlement to service connection for psychiatric disability, claimed as depression. 

7.  Entitlement to service connection for residuals of a head injury.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for right eye disability.
10.  Entitlement to service connection for cervical spine disability. 

11.  Entitlement to service connection for lumbar spine disability. 

12.  Entitlement to service connection for a scar, right hand. 

13.  Entitlement to an initial compensable rating for residuals of a T7 compression fracture.

14.  Entitlement to an initial compensable rating for residual scar, status post left arm abrasion with history of second degree burns. 


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1980 and June 1981 to June 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for a psychiatric disability, residuals of a head injury, a right eye disability, tinnitus, a cervical spine disability, a lumbar spine disability, and a right hand scar, as well as entitlement to increased ratings for residuals of a T7 compression fracture and a left arm scar are addressed in the REMAND that follows the ORDER section of this decision.

FINDINGS OF FACT

1.  A chronic right knee disability was not present until more than one year following the Veteran's discharge from service, and no current right knee disability is etiologically related to the Veteran's active service. 

2.  A right elbow disability has not been present at any time during the pendency of this claim.

3.  A right thumb disability has not been present at any time during the pendency of this claim.

4.  A left thumb disability has not been present at any time during the pendency of this claim.

5.  A chest/rib disability has not been present at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a right thumb disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for a left thumb disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).
5.  The criteria for service connection for a chest/rib disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in November 2010, prior to the initial adjudication of the claims.    

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations in June 2011 to address his claimed right elbow, right knee, bilateral thumb, and chest/rib disabilities.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right Knee Disability

By way of background, the Veteran initiated a claim for service connection for a right knee disability in September 2010.  He has indicated his condition was caused by a fall from an aircraft in service.  

The record reflects that the Veteran has a current right knee disability, diagnosed as degenerative joint disease.  Thus, the current disability element of the claim is met.

The Veteran's STRs do show he was treated for knee pain after a fall from an aircraft in May 1977.  At that time, he underwent an X-ray examination which revealed no evidence of fracture or other deformity.  The Veteran underwent a second X-ray examination in September 1977, which was again noted to be normal.  In the course of his April 1985 separation examination, the Veteran indicated he did not have at that time and had never experienced a trick or locked knee, or painful joints.  Further, the examiner found the Veteran's lower extremities to be normal at the time of separation.  Therefore, the central issue which must be determined is whether the Veteran's current disability is causally related to his in-service injury.

A review of the Veteran's copious medical records from the Winston Bone and Joint Surgical Associates, Greensboro Radiology, Winston-Salem Outpatient Clinic, Piedmont Orthopedics, Greensboro Orthopedic Center, Forsythe Medical Center, Urgent Medical Center, Lovelace Medical Center, North Hills Orthopedic Specialists, Trophy Club Medical Center, Metroplex Pain Management, and Drs. J.B. and F.O. discloses no competent evidence establishing a link between the Veteran's fall in service and the degenerative arthritis initially shown many years thereafter.  Although these records show treatment for several medical conditions, the Veteran has numerously denied experiencing a knee disability, and the first evidence indicating the presence of right knee arthritis was found during the Veteran's June 2011 VA examination. 


During his June 2011 VA examination, the examiner carefully reviewed and discussed the Veteran's STRs and post-service treatment notes.  After fully reviewing all available evidence, to include STRs and post-service treatment records, the examiner determined the Veteran's current right knee disability is, "less likely than not...a continuation of the knee pain noted in the military."  In support of his conclusion the examiner indicated that given the lack of chronicity of the conditions presence, and normal X-rays, it is less likely than not the current disability is related to his injury in service.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to the etiology of a complex medical disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experiences knee pain or other symptoms that are routinely observable, but he is not competent to say his degenerative joint disease was caused by a fall in service.  Furthermore, the Board has carefully reviewed the Veteran's lay statements; however, at no time during the pendency of this claim has the Veteran indicated his knee manifestations continuously occurred from the time of his May 1977 fall to the present.  Moreover, as noted above, the Veteran's April 1985 separation examination disclosed that his lower extremities were normal, and the Veteran denied joint pain at separation.

After reviewing the evidence of record, the Board finds the Veteran did not have a chronic knee disability during his active duty service periods or within one year of his discharge therefrom.  Moreover, although a current disability does exist, there is no competent evidence to indicate that the post-service knee disability is in any way related to the Veteran's naval service and the VA medical opinion is against the claim.  Accordingly, service connection for a right knee disability is not warranted.  The Board has duly considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.

Bilateral Thumb, Chest/Ribs, and Right Elbow Disabilities

Initially, the Board notes that the resolution of the Veteran's bilateral thumb, chest/rib and right elbow claims involves the application of identical law to similar facts.  As such, the issues will be addressed together in the interest of judicial economy.  The Veteran asserts that service connection is warranted for bilateral thumb, chest/rib, and right elbow disabilities.  However, as noted above, in the absence of a current disability there can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992).

Therefore, the issue that must first be addressed is whether there is competent evidence showing the Veteran has any of these claimed disabilities.  A review of the Veteran's outpatient treatment records from the Winston Bone and Joint Surgical Associates, Greensboro Radiology, Winston-Salem Outpatient Clinic, Piedmont Orthopedics, Greensboro Orthopedic Center, Forsythe Medical Center, Urgent Medical Center, Lovelace Medical Center, North Hills Orthopedic Specialists, Trophy Club Medical Center, Metroplex Pain Management, and Drs. J.B. and F.O. fails to show any treatment for or diagnosis of a thumb, chest/rib, or right elbow disorder.  Rather, the evidence shows the Veteran has, on several occasions, denied hand, chest and elbow problems.  

Additionally, the Veteran underwent a comprehensive VA examination in June 2011, at which time the examiner found no orthopedic diagnosis relative to the above-claimed disabilities.  The examination revealed normal elbow and thumb ranges of motion, and X-ray findings at that time were also normal.  Additionally, the examiner stated that although the Veteran has undergone several X-rays of his trunk, relative to his treatment for his lumbar spine, the evidence has never shown a chest/rib deformity of any type.  

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board recognizes that the Veteran has reported bilateral thumb, chest/rib and right elbow pain.  An observation of pain, however, is not sufficient to substantiate the presence of a disability.  Pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In this case, diagnostic evidence fails to show the existence of a thumb, chest/rib or right elbow disability associated with the pain he describes.  As the Veteran has not shown a current disability for which service connection can be granted, the claims for service connection for a bilateral thumb, chest/rib and right elbow disorder must be denied.  


ORDER

Entitlement to service connection for right knee disability is denied. 

Entitlement to service connection for right elbow disability is denied.

Entitlement to service connection for right thumb disability is denied. 

Entitlement to service connection for left thumb disability is denied. 

Entitlement to service connection for chest/rib disability is denied. 


REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.  

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran underwent a VA eye examination in June 2011.  At that time, the examiner diagnosed a pseudophakia, right eye.  The Veteran's outpatient treatment records show he was diagnosed with a nuclear sclerotic cataract in July 2009.  Additionally, his STRs show he was treated for eye injuries twice in October 1977 and August 1981.  However, the VA examiner provided a cursory statement following his diagnosis indicating the condition was "not S/C."  The examiner provided no rationale to support his conclusion that the disability was not service-connected.  

The Veteran also underwent a VA audiological examination in June 2011.  In the course of this examination, he was diagnosed with recurrent tinnitus.  Following his examination, the audiologist determined the Veteran's tinnitus is, "less likely as not...caused by, or the result of, noise exposure encountered during military service."  The examiner explained the Veteran's STRs did not show complaints of tinnitus during active service and there is no documentation available to support the conclusion that tinnitus is attributable to service.  The examiner further explained that there is no "continuity of care" for tinnitus in the last 25 years.  However, the Veteran's DD Form 214 identifies his occupational specialty as an Aviation Structural Mechanic.  The Department of the Navy has acknowledged this occupational specialty has a high probability for exposure to hazardous noise.  The examiner's rationale wholly fails to explain why the Veteran's lack of treatment for tinnitus resulted in his conclusion that the Veteran's current disability could not have been caused by his conceded service noise exposure.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the foregoing insufficiencies, the Board finds new medical opinions are necessary relative to the Veteran's claims for service connection for tinnitus and a right eye disability.  

The Board also notes the Veteran underwent a VA TBI examination in June 2011.  However, the Board observes that Veterans Benefits Administration's Training Letter dated in January 2009 instructs that the TBI examination should be conducted by either a board-certified or board-eligible physiatrist, neurologist, or psychiatrist, or in the alternative, a clinically privileged practitioner under the close supervision of one of the aforementioned specialists.  See Veterans Benefits Administration Training Letter 09-01 (Jan. 21, 2009).  The examiner who conducted the Veteran's June 2011 examination is an occupational medicine physician, and there is no indication the examination was conducted under the close supervision of a board-certified or board-eligible physiatrist, neurologist, or psychiatrist, or that the examiner was clinically privileged to conduct such examination.  Based on the foregoing, the Board finds this examination insufficient, as there is no indication the examiner had sufficient experience or expertise to conduct this examination. 

The Veteran has also claimed entitlement to service connection for depression.  His STRs do show he was treated for depression in December 1979.  He asserts he has experienced continual bouts of depression since that time.  His private treatment records from the Lovelace Medical Center show he was admitted for suicidal ideation in August 2008, and at that time, diagnosed with a bipolar and major depressive disorder.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to obtain an examination has been established in this case. 

As to the Veteran's claims for service connection for cervical and lumbar spine disabilities, the Board notes the Veteran underwent VA examinations in June 2011.  At that time, the Veteran was diagnosed with a cervical strain, as well as status post lumbar fusion, L2-5.  The examiner stated the Veteran's cervical spine condition was less likely than not caused by military service, to specifically include his June 1984 motor vehicle accident.  In support of this conclusion, the examiner found "no continuation" of the disability.  Then, in a May 2012 examination addendum, the examiner stated he did not see any records for neck pain in service.  However, following his June 1984 motor vehicle accident, the Veteran was treated for neck pain, and complained of a "whiplash" injury.  The Veteran has also stated he has experienced "serious incapacitation" since his motor vehicle injury in service.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).   Additionally, in his April 2013 notice of disagreement, the Veteran raised an alternative theory of secondary causation resulting from his service-connected thoracic spine disability.  As such, an addendum medical opinion must be obtained addressing these insufficiencies prior to Board adjudication of the Veteran's cervical spine claim. 

Relative to the Veteran's claim for service connection for a lumbar spine disability, the Board observes that the Veteran's STRs are replete with notes showing treatment for low back pain in service.  Additionally, in the course of his April 1985 separation examination, the Veteran again reported low back pain.  During his June 2011 examination, the examiner noted the Veteran's extensive lumbar spine disability history, which included two surgeries.  Following his June 2011 back examination, the examiner concluded it would be speculative to provide an opinion as to the etiology of the Veteran's lumbar spine disability.  However, the examiner did not explain why it would be speculative to provide such an opinion.  An examiner is not free to use the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Therefore, the examiner should again review the evidence of record to determine if a medical opinion can be provided, and if not, provide a complete explanation why a competent opinion cannot be rendered in this case. 

The Veteran has asserted that service connection is warranted for a right hand scar.  A review of his STRs shows that in February 1980 he sustained a right hand laceration washing dishes.  During his June 2011 examination, the examiner found two scars located on the Veteran's right hand, but stated it would be speculative to state either is due to service, because he did not know which scar occurred in service.  However, a careful review of the Veteran's STRs shows the February 1980 injury resulted in a laceration of the anterior surface of the 4th digit of the right hand.  Since the examiner failed to assess whether a scar exists at the site of the February 1980 injury, a remand of this issue is necessary.  

Finally, the Board finds new examinations are also warranted for the Veteran's service connected residuals of a T7 compression fracture and residual scar, status post left arm abrasion.  This follows because the Veteran has asserted he experiences flare-ups of pain associated with his thoracic spine disability.  The Court has indicated that when pain is associated with movement, the examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional ROM loss due to pain on use or during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  Since the Veteran reported he experiences flare-ups, a new examination should be conducted to determine whether the flare-ups result in additional functional loss.  

The Board also finds the June 2011 examination failed to address all rating criteria necessary to fully evaluate the Veteran's left arm scar.  Specifically, the examiner failed to state whether the Veteran's scar was unstable, and also failed to state whether the scar was superficial or deep.  Therefore, a new examination is necessary. 

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should obtain addendum medical opinions from the audiologist and ophthalmologist who conducted the Veteran's June 2011 examinations, if available, and if unavailable from a physician or audiologist with sufficient experience and expertise to opine on the etiology of the Veteran's claimed disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiners.  Another examination of the Veteran should be performed only if deemed necessary by the person or persons providing the opinion(s).  

The audio examiner should state whether there is a 50 percent or better probability that the Veteran's tinnitus is related to his active service, to specifically include his conceded service noise exposure.  

The eye examiner should state whether there is a 50 percent or better probability that the Veteran's pseudophakia, right eye is related to his active service, to specifically include his exposure to aircraft fluid in October 1977 and/or Methylethyl Ketone (MEK) in August 1981.  

A complete rationale must be provided to support these opinions.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or AMC should also obtain an addendum medical opinion from the examiner who conducted the Veteran's June 2011 cervical and lumbar spine examinations, if available, and if unavailable from a physician with sufficient experience and expertise to opine on the etiology of the Veteran's claimed disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the physician providing the opinions.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical spine disorder:

a) originated during his period of active service or is otherwise etiologically related to his active service, to include as being consequentially associated with his June 1984 motor vehicle accident in service;

b) was caused by his service-connected thoracic spine disability; or

c) was permanently worsened by his service-connected thoracic spine disability.

The examiner also should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine disorder originated during his period of active service or is otherwise etiologically related to his active service, to include as being consequentially associated with his June 1984 motor vehicle accident in service.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, as well as the competent lay statements provided by others, and assume such statements are credible for purposes of the opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or AMC should also afford the Veteran a VA examination, by a physician who is qualified, as noted above, to conduct a TBI assessment and opine on the etiology of the Veteran's claimed disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran sustained a TBI in service, as a result of being struck in the head in September 1978.  In addition, the examiner should identify all current residuals of the service head injury.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, as well as the competent lay statements provided by others, and assume such statements are credible for purposes of the opinions.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The Veteran also should be afforded an examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  With respect to each acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service. 

In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.  Specifically, in forming an opinion, the examiner should also include consideration of the Veteran's treatment for depression in December 1979, as well as his assertions that he has experienced depressed mood since that time. 

A rationale must be provided for any proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  The RO or the AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected residuals of a T7 compression fracture.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare ups and on repeated use.

7.  The RO or AMC should also afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the Veteran's service-connected left arm scar, as well as his claimed right hand scar resulting from a February 1980 laceration of the anterior surface of the 4th digit.  The examiner must also opine on the etiology of the Veteran's claimed disability.

The RO or the AMC should ensure that the examiner provides all information required to rate the left arm scar.

The examiner also should be directed to state an opinion as to whether there is a 50 percent or better probability that the Veteran's current right anterior surface 4th digit hand scar, if one is noted, was caused by his laceration in service.  A complete rationale must be provided to support this opinion.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

8.  The RO or the AMC should also undertake any other development it determines to be warranted.

9.  Finally, the RO or AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


